Exhibit 10.1

QUICKLOGIC CORPORATION

2005 EXECUTIVE BONUS PLAN

(Amended March 7, 2007)

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

SECTION 1

 

BACKGROUND, PURPOSE AND DURATION

 

 

 

1.1

 

Effective Date

1.2

 

Purpose of the Plan

 

 

 

SECTION 2

 

DEFINITIONS

 

 

 

2.1

 

“Actual Award”

2.2

 

“Affiliate”

2.3

 

“Board”

2.4

 

“Code”

2.5

 

“Committee”

2.6

 

“Company”

2.7

 

“Disability”

2.8

 

“Employee”

2.9

 

“Participant”

2.10

 

“Performance Period”

2.11

 

“Plan”

2.12

 

“Target Award”

2.13

 

“Termination of Service”

 

 

 

SECTION 3

 

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

 

 

 

3.1

 

Selection of Participants

3.2

 

Determination of Target Awards

3.3

 

Discretion to Modify Awards

3.4

 

Discretion to Determine Criteria

 

 

 

SECTION 4

 

PAYMENT OF AWARDS

 

 

 

4.1

 

Right to Receive Payment

4.2

 

Timing of Payment

4.3

 

Form of Payment

4.4

 

Payment in the Event of Death or Disability

 

 

 

SECTION 5

 

VARIABLE INCENTIVE COMPENSATION PROGRAM

 

 

 

SECTION 6

 

ADMINISTRATION

 

 

 

6.1

 

Committee is the Administrator

6.2

 

Committee Authority

6.3

 

Decisions Binding

6.4

 

Delegation by the Committee

 

 

 

 

i


--------------------------------------------------------------------------------


 

SECTION 7

 

GENERAL PROVISIONS

 

 

 

7.1

 

Tax Withholding

7.2

 

No Effect on Employment or Service

7.3

 

Participation

7.4

 

Successors

7.5

 

Beneficiary Designations

7.6

 

Nontransferability of Awards

 

 

 

SECTION 8

 

AMENDMENT, TERMINATION AND DURATION

 

 

 

8.1

 

Amendment, Suspension or Termination

8.2

 

Duration of the Plan

 

 

 

SECTION 9

 

LEGAL CONSTRUCTION

 

 

 

9.1

 

Gender and Number

9.2

 

Severability

9.3

 

Requirements of Law

9.4

 

Governing Law

9.5

 

Captions

 

ii


--------------------------------------------------------------------------------


QUICKLOGIC CORPORATION

 

2005 EXECUTIVE BONUS PLAN
(Amended March 7, 2007)

SECTION 1
BACKGROUND, PURPOSE AND DURATION

1.1           Effective Date .  The Compensation Committee of the Board adopted
the Plan effective as of January 1, 2005 and amended the Plan effective January
1, 2007.

1.2           Purpose of the Plan .  The Plan is intended to increase
shareholder value and the success of the Company by motivating key employees
(a) to perform to the best of their abilities, and (b) to achieve the Company’s
objectives.

SECTION 2
DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1           “ Actual Award “ means as to any Performance Period, the actual
award (if any) payable to a Participant for the Performance Period, subject to
the Committee’s authority under Section 3.3 to modify the award.

2.2           “ Affiliate “ means any corporation or other entity (including,
but not limited to, partnerships and joint ventures) controlled by the Company.

2.3           “ Board “ means the Board of Directors of the Company.

2.4           “ Code “ means the Internal Revenue Code of 1986, as amended. 
Reference to a specific section of the Code or regulation thereunder shall
include such section or regulation, any valid regulation promulgated thereunder,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.5           “ Committee “ means the committee appointed by the Board (pursuant
to Section 6.1) to administer the Plan.  Until otherwise determined by the
Board, (a) the Company’s Compensation Committee shall constitute the Committee,
and (b) for administrative convenience, the independent, non-employee members of
the Board also may act as the Committee from time to time.

2.6           “ Company “ means QuickLogic Corporation, a Delaware corporation,
or any successor thereto.

1


--------------------------------------------------------------------------------


 

2.7           “ Disability “ means a permanent and total disability determined
in accordance with uniform and nondiscriminatory standards adopted by the
Committee from time to time.

2.8           “ Employee “ means any employee of the Company or of an Affiliate
at the level of Vice President or above, whether such individual is so employed
at the time the Plan is adopted or becomes so employed subsequent to the
adoption of the Plan.

2.9           “ Participant “ means as to any Performance Period, an Employee
who has been selected by the Committee for participation in the Plan for that
Performance Period.

2.10         “ Performance Period “ means any fiscal year of the Company or such
other shorter period of time as determined by the Committee.

2.11         “ Plan “ means the QuickLogic Corporation 2005 Executive Bonus
Plan, as set forth in this instrument and as hereafter amended from time to
time.

2.12         “ Target Award “ means the target award payable under the Plan to a
Participant for the Performance Period, as determined by the Committee in
accordance with Section 3.2.

2.13         “ Termination of Service “ means a cessation of the
employee-employer relationship between an Employee and the Company or an
Affiliate for any reason, including, but not by way of limitation, a termination
by resignation, discharge, death, Disability, retirement, or the disaffiliation
of an Affiliate, but excluding any such termination where there is a
simultaneous reemployment by the Company or an Affiliate.

SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

3.1           Selection of Participants .  The Committee, in its sole
discretion, shall select the Employees who shall be Participants for any
Performance Period.  Participation in the Plan is in the sole discretion of the
Committee, on a Performance Period by Performance Period basis.  Accordingly, an
Employee who is a Participant for a given Performance Period in no way is
guaranteed or assured of being selected for participation in any subsequent
Performance Period or Periods.

3.2           Determination of Target Awards .  The Committee, in its sole
discretion, shall establish a Target Award for each Participant.

3.3           Discretion to Modify Awards .  Notwithstanding any contrary
provision of the Plan, the Committee may, in its sole discretion and at any time
increase, reduce or eliminate a Participant’s Actual Award.  The Committee may
determine the amount of any reduction on the basis of such factors as it deems
relevant, and shall not be required to establish any allocation or weighting
with respect to the factors it considers.

2


--------------------------------------------------------------------------------


3.4           Discretion to Determine Criteria .  Notwithstanding any contrary
provision of the Plan, the Committee shall, in its sole discretion, determine
the performance requirements applicable to any Target Award.  The requirements
may be on the basis of any factors the Committee determines relevant, and may be
on an individual, divisional, business unit or Company-wide basis.  Failure to
meet the requirements will result in a failure to earn the Target Award, except
as provided in Section 3.3.

SECTION 4
PAYMENT OF AWARDS

4.1           Right to Receive Payment .  Each Actual Award shall be paid solely
from the general assets of the Company.  Nothing in this Plan shall be construed
to create a trust or to establish or evidence any Participant’s claim of any
right other than as an unsecured general creditor with respect to any payment to
which he or she may be entitled.

4.2           Timing of Payment .  Payment of each Actual Award shall be made as
soon as practicable as determined by the Committee after the end of the
Performance Period during which the Actual Award was earned, but in no event
later than two and a half months after the end of the Performance Period. 
Unless otherwise determined by the Committee, a Participant must be employed by
the Company or any Affiliate on the last day of the Performance Period to
receive a payment under the Plan.

4.3           Form of Payment .  Each Actual Award shall be paid in cash (or its
equivalent) in a single lump sum.

4.4           Payment in the Event of Death or Disability .  If a Participant
dies or becomes Disabled prior to the payment of an Actual Award earned by him
or her prior to death or Disability for a prior Performance Period, the Actual
Award shall be paid to his or her estate or to the Participant, as the case may
be, subject to the Committee’s discretion to reduce or eliminate any Actual
Award otherwise payable.

SECTION 5
VARIABLE INCENTIVE COMPENSATION PROGRAM

At its discretion, the Committee may also establish a variable incentive
compensation component of the Target Award under the Plan.  The variable
incentive compensation component may result in an Actual Award which is higher
or lower than the Target Award based on the Company’s achievement of performance
objectives established by the Committee.

SECTION 6
ADMINISTRATION

6.1           Committee is the Administrator .  The Plan shall be administered
by the Committee.  The Committee shall consist of not less than two (2)
independent members of the Board.  The

3


--------------------------------------------------------------------------------


members of the Committee shall be appointed from time to time by, and serve at
the pleasure of, the Board.

6.2           Committee Authority .   It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions.  The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees shall be granted awards, (b) prescribe the terms
and conditions of awards (including the provisions of the variable incentive
compensation program), (c) interpret the Plan and the awards, (d) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by Employees who are foreign nationals or employed outside of the
United States, (e) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules.

6.3           Decisions Binding .  All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.

6.4           Delegation by the Committee .  The Committee, in its sole
discretion and on such terms and conditions as it may provide, may delegate all
or part of its authority and powers under the Plan to one or more independent
directors and/or one or more officers of the Company.

SECTION 7
GENERAL PROVISIONS

7.1           Tax Withholding .  The Company shall withhold all applicable taxes
from any Actual Award, including any federal, state and local taxes (including,
but not limited to, the Participant’s FICA and SDI obligations).

7.2           No Effect on Employment or Service .  Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or service at any time, with or without cause.  For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Service.  Employment with the Company and its Affiliates
is on an at-will basis only.  The Company expressly reserves the right, which
may be exercised at any time and without regard to when during a Performance
Period such exercise occurs, to terminate any individual’s employment with or
without cause, and to treat him or her without regard to the effect that such
treatment might have upon him or her as a Participant.

7.3           Participation .  No Employee shall have the right to be selected
to receive an award under this Plan, or, having been so selected, to be selected
to receive a future award.

7.4           Successors .  All obligations of the Company under the Plan, with
respect to awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.

4


--------------------------------------------------------------------------------


7.5           Beneficiary Designations .  If permitted by the Committee, a
Participant under the Plan may name a beneficiary or beneficiaries to whom any
vested but unpaid award shall be paid in the event of the Participant’s death. 
Each such designation shall revoke all prior designations by the Participant and
shall be effective only if given in a form and manner acceptable to the
Committee.  In the absence of any such designation, any vested benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

7.6           Nontransferability of Awards .  No award granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will, by the laws of descent and distribution, or to
the limited extent provided in Section 7.5.  All rights with respect to an award
granted to a Participant shall be available during his or her lifetime only to
the Participant.

SECTION 8
AMENDMENT, TERMINATION AND DURATION

8.1           Amendment , Suspension or Termination .  The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason. The amendment, suspension or termination of the Plan shall
not, without the consent of the Participant, alter or impair any rights or
obligations under any Actual Award theretofore earned by such Participant.  No
award may be granted during any period of suspension or after termination of the
Plan.

8.2           Duration of the Plan .  The Plan shall commence on the date
specified herein, and subject to Section 8.1 (regarding the Board’s right to
amend or terminate the Plan), shall remain in effect thereafter.

SECTION 9
LEGAL CONSTRUCTION

9.1           Gender and Number .  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

9.2           Severability .  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

9.3           Requirements of Law .  The granting of awards under the Plan shall
be subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

5


--------------------------------------------------------------------------------


9.4           Governing Law .  The Plan and all awards shall be construed in
accordance with and governed by the laws of the State of California, but without
regard to its conflict of law provisions.

9.5           Captions .  Captions are provided herein for convenience only, and
shall not serve as a basis for interpretation or construction of the Plan.

6


--------------------------------------------------------------------------------